Exhibit 10.31

 

DRESSER-RAND GROUP INC.

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS

These Standard Terms and Conditions apply to any Award of restricted stock units
granted to an employee or a nonemployee director of the Company under the
Dresser-Rand Group Inc. 2008 Stock Incentive Plan, as amended (the “Plan”), on
or after January 1, 2015, which are evidenced by a Grant Notice or an action of
the Committee that specifically refers to these Standard Terms and Conditions. 
   

1.TERMS OF RESTRICTED STOCK UNITS

A.Dresser-Rand Group Inc., a Delaware corporation (the “Company”) has granted to
the Grantee named in the Grant Notice provided to said Grantee herewith (the
“Grant Notice”) an award of a number of restricted stock units (the “Award”)
specified in the Grant Notice.  Each restricted stock unit represents the right
to receive one share of the Company’s Common Shares, $0.01 par value per share
(the “Common Shares”), upon the terms and subject to the conditions set forth in
the Grant Notice, these Standard Terms and Conditions, and the Plan, each as
amended from time to time.  For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall, unless the context
requires otherwise, include a reference to any Affiliate, as such term is
defined in the Plan. Capitalized terms not defined in this document have the
meaning given to them in Plan or Grant Notice.    

B.In the event there is a conflict between these Standard Terms and Conditions
or the applicable Grant Notice and applicable local law, local law shall govern.

2.VESTING OF RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of restricted stock units as set forth
in the Grant Notice.  Notwithstanding anything contained in these Standard Terms
and Conditions to the contrary:

A. If the Grantee’s employment or other service terminates by reason of death or
Disability before all of the restricted stock units have vested, a pro rata
portion of the Restricted Stock Units subject to the next vesting date shall
become vested, and, unless otherwise determined by the Committee, the remaining
Restricted Stock Units shall be forfeited and canceled as of the date of such
termination.  For purposes of this Section 2.A., "pro-rata portion" means a
percentage, where the numerator is number of days between (a) the later of the
grant date or last vesting



--------------------------------------------------------------------------------

 

date and (b) the Grantee's termination, and the denominator is the number of
days between (y) the later of the grant date or the last vesting date and (z)
the final vesting date.

B. Subject to Section 9, if the Grantee's employment or other service terminates
due to the Grantee's Retirement (as defined in Section 17.G below), the
Restricted Stock Units shall continue to vest under the schedule described in
the Grant Notice; provided, however, that if the Grantee’s Retirement is less
than twelve (12) months after the Grant Date, only the following portion of the
Award shall continue to vest under the schedule described in the Grant Notice:
(x) the number of restricted stock units granted hereunder, (y) multiplied by a
fraction, (I) the numerator of which is the number of full days from the Grant
Date through the date of Retirement, and (II) the denominator of which is 365.
 The remaining Restricted Stock Units shall be forfeited and canceled as of the
date of such Retirement.

C. If the Grantee’s employment or other service terminates for any reason other
than death, Disability or Retirement, any then unvested Restricted Stock Units
held by the Grantee shall be forfeited and canceled as of the date of such
termination.  

3.SETTLEMENT OF RESTRICTED STOCK UNITS

Vested Restricted Stock Units shall be settled by the delivery to the Grantee or
a designated brokerage firm of one Share per vested Restricted Stock Unit as
soon as reasonably practicable following the vesting of such Restricted Stock
Units, and in all events no later than March 15 of the year following the year
of vesting (unless earlier delivery is required by Section 409A of the Code or
delivery is deferred pursuant to a nonqualified deferred compensation plan in
accordance with the requirements of Section 409A of the Code).  Notwithstanding
the foregoing, to the extent required to comply with Section 409A of the Code,
if the Grantee is a "specified employee" within the meaning of Section 409A of
the Code, the delivery of Shares shall be delayed until the six-month
anniversary of the Grantee's separation from service (within the meaning of
Section 409A).

4.RIGHTS AS STOCKHOLDER

The Grantee shall have no voting rights or the right to receive any dividends
with respect to Common Shares underlying Restricted Stock Units unless and until
such Common Shares are reflected as issued and outstanding shares on the
Company’s stock ledger.

5.CHANGE IN CONTROL

The Restricted Stock Units shall be treated as follows if there is a Change in
Control:

A.If the Restricted Stock Units are not continued, assumed or substituted by the
Grantee's employer (or an Affiliate of such employer) that engages the Grantee
immediately following the Change in Control, the Restricted Stock Units shall
fully vest upon the occurrence of the Change in Control.  For each Restricted



--------------------------------------------------------------------------------

 

Stock Unit, the Grantee shall receive (i) the consideration (whether stock,
cash, or other securities or property) received in the Change in Control by
holders of Common Stock for each share held on the effective date of the Change
in Control, (ii) common stock of the successor to the Company with a value equal
to the Change in Control Price, or (iii) cash equal to the Change in Control
Price, as determined by the Committee in its discretion.

B.If the Restricted Stock Units are continued, assumed or substituted  by the
Grantee's employer (or an Affiliate of such employer) that engages the Grantee
immediately following the Change in Control, the Restricted Stock Units shall
continue to vest as provided in the Grant Notice; provided, however, that if the
Grantee’s employment is terminated other than for Serious Misconduct, or the
Grantee resigns for Good Reason, in either case within twelve months following
the Change in Control, the Restricted Stock Units shall fully vest upon such
termination or resignation.

For purposes hereof, the Restricted Stock Units shall be considered “assumed”
if, following the Change in Control, the Restricted Stock Units confer the right
to receive, for each share of Common Stock subject to the Restricted Stock Unit
immediately prior to the Change in Control, (i) the consideration (whether
stock, cash, or other securities or property) received in the Change in Control
by holders of Common Stock for each share held on the effective date of the
Change in Control, or (ii) common stock of the successor to the Company of
substantially equivalent economic value to the consideration received in the
Change in Control by holders of Common Stock for each share held on the
effective date of the Change in Control (as determined by the Committee in its
discretion).  The Restricted Stock Units will be considered “substituted for” if
the successor or acquiror replaces the Restricted Stock Units with equity awards
of substantially equivalent economic value measured as of the date the Change in
Control occurs (as determined by the Committee in its discretion).

Notwithstanding the foregoing, to the extent that Section 409A of the Code
applies to the Restricted Stock Units, any such action shall be consistent with
the requirements of Section 409A of the Code. 

6.RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the Grantee
or other subsequent transfers by the Grantee of any Common Shares issued in
respect of vested Restricted Stock Units, including without limitation (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Grantee and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.





--------------------------------------------------------------------------------

 

7.INCOME TAXES

The Company shall not deliver shares in respect of any Restricted Stock Units
unless and until the Grantee has made arrangements satisfactory to the Committee
to satisfy applicable withholding tax obligations.  Unless otherwise permitted
by the Committee, withholding shall be effected by withholding Common Shares
issuable in connection with the delivery of the Restricted Stock Units.  The
Grantee acknowledges that the Company shall have the right to deduct any taxes
required to be withheld by law in connection with the delivery of the Restricted
Stock Units from any amounts payable by it to the Grantee (including, without
limitation, future cash wages).

8.NON-TRANSFERABILITY OF AWARD

The Grantee represents and warrants that the Restricted Stock Units are being
acquired by the Grantee solely for the Grantee’s own account for investment and
not with a view to or for sale in connection with any distribution thereof.  The
Grantee further understands, acknowledges and agrees that, except as otherwise
provided in the Plan, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of except to the extent expressly permitted hereby and at all times in
compliance with the U.S. Securities Act of 1933, as amended, and the rules and
regulations of the Securities Exchange Commission thereunder, and in compliance
with applicable state securities or “blue sky” laws and non-U.S. securities
laws.  Unless permitted by the Committee, the Restricted Stock Units may not be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated by
the Grantee other than by will or the laws of descent and distribution.

9.RESTRICTED ACTIVITIES

A.By accepting the Restricted Stock Unit, the Grantee acknowledges and agrees
that (i) the Company is engaged in a highly competitive business; (ii) the
Company has expended considerable time and resources to develop goodwill with
its customers, vendors, and others, and to create, protect, and exploit its
Confidential Information (as defined in Section 17.B below); (iii) the Company
must continue to prevent the dilution of its goodwill and unauthorized use or
disclosure of its Confidential Information to avoid irreparable harm to its
legitimate business interests; (iv) the Grantee's participation in or direction
of the Company's day-to-day operations and strategic planning are an integral
part of the Company's continued success and goodwill; (v) in the period between
the Grantee's notice to the Committee of the Grantee's Retirement and the date
of the Grantee's Retirement (the "Transition Period"), the Grantee will
participate in identifying a successor, transitioning his or her
responsibilities to and training a successor, and engaging in other transition
activities (the "Transition Process"); (vi) given the Grantee's position and
responsibilities, including during the Transition Period, he or she necessarily
will be relying on and/or creating Confidential Information that belongs to the
Company and enhances the Company's goodwill; during the Transition Process will
be transmitting Confidential Information to his or her successor; and in
carrying out his or her responsibilities, including during the



--------------------------------------------------------------------------------

 

Transition Process, the Grantee in turn will be relying on the Company's
goodwill and the disclosure by the Company to him or her of Confidential
Information; (vii) the Grantee will have access to Confidential Information,
including concerning the Transition Process, that could be used by any
competitor of the Company in a manner that would irreparably harm the Company's
competitive position in the marketplace and dilute its goodwill; (viii) the
Grantee's engaging in any of the Restricted Activities during the Restriction
Period would result in the inevitable disclosure or use of Confidential
Information for the Competitor's benefit or to the detriment of the Company;
(ix) the Grantee will return to the Company upon Retirement all the Confidential
Information, in whatever form or media and all copies thereof, in his or her
possession, custody, or control; (x) by giving advance notice of his or her
Retirement, the Grantee represents that he or she will not engage in the
Restricted Activities; (xi) the Company is relying on such representation in
providing the Grantee continuing access to Confidential Information and
authorizing him or her to engage in the Transition Process and other activities
that will create new and additional Confidential Information during the
Transition Period; and (xi) absent the Grantee's agreement to this Section 9,
the Company would not authorize the Grantee to participate in the Transition
Process and engage in other activities that provide access to or create new and
additional Confidential Information in an unfettered fashion; and would not
provide for the continued vesting of the Restricted Stock Unit upon Retirement
as provided for in Section 2.

B.The Company, by granting the Restricted Stock Unit, and the Grantee, by
accepting the Restricted Stock Unit, thus acknowledge and agree that during the
remaining term of the Grantee's employment with the Company, including the
Transition Period, the Grantee (i) will receive Confidential Information that is
unique, proprietary, and valuable to the Company; (ii) will rely on and/or
create Confidential Information that is unique, proprietary, and valuable to the
Company; and (iii) will benefit, including without limitation by way of
increased earnings and earning capacity, from the goodwill the Company has
generated and from the Confidential Information.

C.Accordingly, in consideration of the promises of the Company set out in
Section 9.B, the Restricted Stock Unit, and the continued vesting of the
Restricted Stock Unit upon Retirement as provided for in Section 2, the Grantee
agrees that:

1.He or she will not engage in any of the Restricted Activities (as defined in
Section 17.E below) during the Restriction Period (as defined in Section 17.F
below);

2.If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 9, then (x) the Restricted Stock Units held by
the Grantee that have not been settled shall immediately be forfeited and
canceled (regardless of whether then vested or unvested) and (y) with respect to
any Restricted Stock Units that have been settled, the Grantee



--------------------------------------------------------------------------------

 

shall immediately pay to the Company the fair market value of the Shares
associated with the settlement of the Restricted Stock Units at the time of
vesting;

3.If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 9, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Grantee engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 9, without the
necessity of posting any bond or proving special damages or irreparable injury;
and

4.Neither Section 9.C.2 nor Section 9.C.3 constitute the Company's exclusive
remedy for a breach or threatened breach of the Grantee's obligations under this
Section 9, but shall be in addition to all other remedies available to the
Company at law or equity.

D.By accepting the Restricted Stock Unit, the Grantee acknowledges and agrees
that (i) the restrictions contained in this Section 9 are ancillary to an
otherwise enforceable agreement, including without limitation the mutual
promises and undertakings set out in Section 9.A and B, the Restricted Stock
Unit, and the continued vesting of the Restricted Stock Unit upon Retirement as
provided for in Section 2; (ii) the Company's promises and undertakings set out
in these Standard Terms and Conditions, and in particular Section 9.B, the Grant
Notice, and the Plan, and the Grantee's position and responsibilities with the
Company and his or her promises and undertakings set out in Section 9.A, give
rise to the Company's interest in restricting the Grantee's post-Retirement
activities; (iii) such restrictions are designed to enforce the Grantee's
promises and undertakings set out in Section 9.A and his or her common-law
obligations and duties owed to the Company; (iv) the restrictions are reasonable
and necessary, are valid and enforceable, and do not impose a greater restraint
than necessary to protect the Company's goodwill, Confidential Information, and
other legitimate business interests; (v) he or she will immediately notify the
Company in writing should he or she believe or be advised that the provisions of
this Section 9 are not, or likely are not, valid and enforceable; (vi) he or she
will not challenge the enforceability of this Section 9; (vii) absent the
Grantee's agreement to this Section 9, the Company would not authorize the
Grantee to participate in the Transition Process and engage in other activities
that provide access to or create new and additional Confidential Information in
an unfettered fashion and would not provide for the continued vesting of the
Restricted Stock Unit upon Retirement as provided for in Section 2.

E.The provisions of Section 2 providing for the continued vesting of the
Restricted Stock Unit upon Retirement and this Section 9 are mutually dependent
and not



--------------------------------------------------------------------------------

 

severable, and the Grantee acknowledges and agrees that the Company would not
provide for the continued vesting of the Restricted Stock Unit upon Retirement
as provided for in Section 2 but for the Grantee's promises set out in and the
enforceability of this Section 9.  Accordingly, if Section 9 or any part of it
is ever declared to be illegal, invalid, or otherwise unenforceable in any
respect by a court of competent jurisdiction, then the Grantee agrees that (x)
the Restricted Stock Units held by the Grantee that have not been settled shall
immediately be forfeited and canceled (regardless of whether then vested or
unvested) and (y) with respect to any Restricted Stock Units that have been
settled, the Grantee shall immediately pay to the Company the fair market value
of the Shares associated with the settlement of the Restricted Stock Units at
the time of vesting; provided that if the scope of the restrictions in this
Section 9 as to time, geography, or scope of activities are deemed by court of
competent jurisdiction to exceed the limitations permitted by applicable law,
the Grantee and the Company agree that the restrictions so deemed shall be, and
are, automatically reformed to the maximum limitation permitted by such law.

10.THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Condition and the Plan, the Plan
controls.

Subject to the next paragraph, the Grant Notice, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the Grantee
and the Company regarding the Award, and any prior agreements, commitments or
negotiations concerning the Award are superseded.

The Award (including the terms described herein) are subject to the provisions
of the Plan and, if the Grantee is outside the U.S., there may be an addendum
containing special terms and conditions applicable to grants in the Grantee's
country. The grant of the Restricted Stock Units to any such Grantee is
contingent upon the Grantee executing and returning any such addendum in the
manner directed by the Company.

11.NOT A CONTRACT FOR EMPLOYMENT 

Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the Grantee
any right to continue in the Company’s employ or service nor limit in any way
the Company’s right to terminate the Grantee’s employment or other service at
any time for any reason.

12.SEVERABILITY 

Except as provided for in Section 9.E, in the event that any provision of these
Standard Terms and Conditions is declared to be illegal, invalid or otherwise
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, if possible, to the



--------------------------------------------------------------------------------

 

extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

13.HEADINGS

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

14.FURTHER ASSURANCES 

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

15.BINDING EFFECT 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

16.ELECTRONIC DELIVERY

By executing the Grant Notice, the Grantee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Grantee pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, and the Restricted Stock Units via Company web site
or other electronic delivery.

17.DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

A."Competitor" shall mean any person or entity that carries on business
activities in competition with the activities of the Company, including but not
limited to (i) suppliers of rotating equipment, services and solutions for
applications in the oil, gas, petrochemical and process industries including for
oil and gas production; high-pressure gas injection, gas lift and other
applications for enhanced oil recovery; natural gas production and processing;
gas liquefaction; gas gathering, transmission and storage; hydrogen, wet and
coker gas, synthesis gas, carbon dioxide and other applications for the
refining, fertilizer and petrochemical markets; (ii) several applications for
the armed forces; (iii) applications for general industrial markets such as
paper, steel, sugar, and distributed and independent power generation; (iv)
competing environmental solutions such as compressed air energy storage,
combined heat and power, air separation, bio fuels, and wave or wind energy; or
(v) servicing the Company's installed base of equipment, and the installed base
of the Company's class of equipment of other



--------------------------------------------------------------------------------

 

suppliers through the provision of parts, repairs, overhauls, operation and
maintenance, upgrades, revamps, applied technology solutions, coatings, field
services, technical support and other extended services.  The term "Competitor"
specifically includes but is not limited to the centrifugal turbo and
reciprocating compressor, steam and gas turbine, rotating machinery, related
aftermarket parts and services (including repairs, revamps, re-rates, upgrades,
applied technology, overhauls, remanufacturing, installation and start-up) and
other competing businesses of (x) GE Oil & Gas/Nuovo Pignone, Siemens (including
TurboCare), Solar Turbines, Inc., Rolls-Royce Group plc, Elliott Company,
General Electric, Alstom, Mitsubishi Heavy Industries, Hitachi, MAN Turbo,
Hickham USA, Sulzer Turbo Services, Wood Group, Burckhardt Compression, Neuman &
Esser Group, Ariel Corp., Thomassen Mitsui & Co., Ltd., Ebara, Shin Nippon
Machinery Co. Ltd., Caterpillar Inc., Solar, Hoerbiger, or, if those corporate
names are not formally correct, the businesses commonly referred to by those
names; and (y) the successors to, assigns of, and affiliates of the persons or
entities described in clause (x).

B."Confidential Information" shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
"know-how" whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Grantee); business, marketing and operational projections, plans, and
opportunities; and customer, vendor, and supplier information; but excluding any
such information that is or becomes generally available to the public other than
as a result of any unauthorized disclosure or breach of duty by the Grantee.

C."Good Reason" shall mean the Grantee’s resignation from employment from the
Company or its successor within sixty (60) days following the occurrence of (i)
a material reduction in the Grantee’s base salary; (ii) a material adverse
change in the Grantee’s responsibilities; or (iii) a required relocation of the
Grantee’s principal place of employment by more than fifty (50) miles from its
location as in effect immediately prior to the Change in Control; provided, that
the Grantee shall have provided written notice to the Company or its successor
of his or her intention to resign for Good Reason and the grounds therefor
within thirty (30) days following the occurrence of the event constituting Good
Reason, and the Company shall have failed to cure such event within thirty (30)
days of receiving such notice.

D."Noncompetition Area" shall mean the following geographic areas to the extent
the Grantee's duties and responsibilities for the Company take or took place
anywhere in or are or were directed at any part of: (i) any foreign country in
which the Company has provided, sold, or installed its services, products, or
systems or has definitive plans to provide, sell, or install its services,
products, or systems during the Grantee's employment by the Company; and (ii)
any state or territory of the United States of America.





--------------------------------------------------------------------------------

 

E."Restricted Activities" means:

1.The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Grantee's conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;

2.The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is then a customer, supplier, or vendor of the Company to cease being a
customer, supplier, or vendor of the Company or to divert all or any part of
such person's or entity's business from the Company; and

3.The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Grantee's conduct was a potential customer, supplier, or vendor of the
Company within the previous 12 months, not to become  a customer, supplier, or
vendor of the Company or to divert all or any part of such person's or entity's
business from the Company; and

4.The Grantee's association directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, financial
contributor, or consultant, with any Competitor.

With respect to the post-Retirement Restriction Period, the Restricted
Activities in E.2 and E.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Grantee has or had Confidential Information (including without limitation
knowledge of or participation in a bid, proposal, or offer); and the Restricted
Activities in E.4 extend only to a (x) the performance by the Grantee, directly
or indirectly, of the same or similar activities the Grantee performed for the
Company prior to Retirement or such other activities that by their nature are
likely to lead to the disclosure of Confidential Information; and (y) that take
place anywhere in, or are directed at any part of, the Noncompetition Area.  The
"Restricted Activities" do not extend to the Grantee's investment in stock or
other securities of a Competitor listed on a national securities exchange or
actively traded in the over-the-counter market if he or she and the members of
his or her



--------------------------------------------------------------------------------

 

immediate family do not, directly or indirectly, hold more than a total of 5% of
all such shares of stock or other securities issued and outstanding.

F."Restriction Period" shall mean the period of the Grantee's employment by the
Company and continuing through the date that is three years after the Grantee's
Retirement.

G."Retirement" shall mean the Grantee's voluntary termination of employment or
other service from the Company after the Grantee (i) has attained age sixty-two
and completed at least ten years of continuous service with the Company as of
the date of termination or (ii) has attained age sixty-five and completed at
least five years of continuous service with the Company as of the date of
termination, and in either event with the express intent not to engage in any of
the Restricted Activities after termination, provided that the Grantee has
provided the Committee at least one year's advance notice of such retirement.

H."Serious Misconduct" shall mean the occurrence of any of the following:  (i)
the material failure or refusal by the Grantee to perform his or her duties to
the Company or its successor (including, without limitation, the Grantee’s
inability to perform such duties as a result of alcohol or drug abuse, chronic
alcoholism or drug addiction) or to devote substantially all of his or her
business time, attention and energies to the performance of his or her duties to
the Company or its successor; (ii) any willful, intentional or grossly negligent
act by the Grantee  having the effect of materially injuring the interest,
business or prospects of the Company or its successor or any of their
Affiliates; (iii) the material violation or material failure by the Grantee to
comply with the Company's or its successor’s material published rules,
regulations or policies, as in effect from time to time; (iv) the Grantee’s
conviction of a felony offense or conviction of a misdemeanor offense involving
moral turpitude, fraud, theft or dishonesty; (v) any willful or intentional,
misappropriation or embezzlement of the property of the Company or its successor
or any of their Affiliates (whether or not a misdemeanor or felony); or (vi) a
material breach of Section 9 above by the Grantee; provided, however, that in
the event that the Company or its successor determines to terminate the
Grantee’s employment pursuant to clauses (i), (iii) or (vi) of this definition
of Serious Misconduct, such termination shall only become effective if the
Company or its successor shall first give the Grantee written notice of such
Serious Misconduct, which notice shall identify in reasonable detail the manner
in which the Company or its successor believes Serious Misconduct to exist and
indicates the steps required to cure such Serious Misconduct, if curable, and
the Grantee shall fail within thirty (30) days of such notice to substantially
remedy or correct the same. 

 



--------------------------------------------------------------------------------